Citation Nr: 0100291	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for a psychiatric 
disorder (to include depression and paranoid schizophrenia) 
and gastroenteritis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



INTRODUCTION

The veteran served on active duty from November 1967 to March 
1970. This matter comes on appeal from a July 1999 decision 
by the Houston VA Regional Office (RO).

FINDINGS OF FACT

1.   Service connection for a psychiatric disorder was denied 
by the Board of Veterans'Appeals (Board) in March 1986. 

2.  Service connection for gastroenteritis was denied by the 
RO in June 1970.

3.  Evidence submitted subsequent to the March 1986 Board 
decision and the June 1970 RO decision is cumulative or 
redundant.


CONCLUSION OF LAW

New and material evidence to reopen claims for service 
connection for a psychiatric disorder (to include depression 
and paranoid schizophrenia) and gastroenteritis has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. Where a veteran served continuously for a period of 
ninety days or more during a period of war and certain 
chronic diseases (including schizophrenia) become manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.


Analysis

Service connection for an acquired psychiatric disorder was 
denied by the Board in March 1986. After consideration of 
service medical records and post-service examination reports 
and treatment records, it was determined that the veteran did 
not have an acquired psychiatric disorder which had its onset 
in service. Service medical records showed that the veteran 
was heroin dependent and post-service medical records reveal 
that he has experienced the effects of alcohol abuse. Since 
the March 1986 decision, the veteran has submitted several 
statements on his own behalf, to include the notice of 
disagreement and substantive appeal. In essence, he 
maintains, as previously, that his mental problems began 
during military service. No competent medical evidence, 
however, to support this allegation have been submitted. 
Consequently, the veteran's assertions can only be considered 
cumulative and redundant, not new, and do not serve to reopen 
the claim for service connection for a psychiatric disorder 
(to include depression and paranoid schizophrenia). The 
veteran has submitted an annotated copy of the "Report of 
Medical History" portion of his January 1970 separation 
examination on which he claims treatment for paranoid 
schizophrenia. As the original of this document was 
considered by the Board in March 1986, the recently-submitted 
copy also is not new. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In June 1970, the RO denied the veteran's claim for service 
connection for gastroenteritis on the basis that this 
condition had not been shown when he was examined for 
separation from service. The only medical records added to 
the file since June 1970 are VA treatment records dated in 
1983 and 1984 and the summary of his hospitalization at a VA 
medical facility in February 1983, none of which make any 
reference to gastroenteritis. Again, his assertions that he 
has this condition are cumulative and redundant, and thus not 
a basis to reopen his claim for service connection.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

New and material evidence to reopen claims for service 
connection for a psychiatric disorder (to include depression 
and paranoid schizophrenia) and gastroenteritis has not been 
submitted; the appeal is denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

